Citation Nr: 0839237	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-34 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left knee injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a neck injury.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a corneal abrasion of the left eye.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran reportedly served on active duty from May 1976 to 
May 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in April 2006, a statement of the case 
was issued in May 2006, and a substantive appeal was received 
in October 2006.  

The November 2005 rating decision also denied service 
connection for residuals of a right knee injury, but this 
benefit was subsequently granted by rating decision in April 
2006.  The issue of service connection for residuals of a 
right knee injury is therefore no longer in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The issues on appeal are subject to a prior final decision.  
Specifically, by rating decision in February 2004, the RO 
denied the claims on appeal.  The veteran did not file an 
appeal, thus the rating decision is final.  38 U.S.C.A. 
§ 7105.  

In an October 2008 Informal Hearing Presentation, the 
veteran's representative argues that a May 2005 RO letter to 
the veteran did not furnish adequate notice of the type of 
new and material evidence the veteran needs to submit in 
order to successfully reopen his claims.  Under the judicial 
holding of Kent v. Nicholson, 20 Vet. App. 1 (2006), VA is 
required to furnish such information to one attempting to 
reopen a claim which is subject to a prior final 
determination.  The Board notes that the May 2005 letter did 
furnish the veteran with the regulatory definition of new and 
material evidence, but the letter does not appear to clearly 
inform the veteran of examples of the specific types of 
evidence necessary to reopen his particular claims in light 
of the bases for the prior denials.  

Although the Board regrets delay in appellate review, under 
the circumstances the Board believes that the 
representative's observations are correct and that the 
veteran must be furnished adequate notice under Kent.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
adequate notice under Kent v. Nicholson, 20 
Vet. App. 1 (2006) of the types of evidence 
necessary to reopen his claims.  

2.  After completion of the above, the RO 
should readjudicate the issues on appeal.  
If the benefits sought are not granted, 
issue to the veteran and his 
representative a supplemental statement of 
the case and afford the veteran the 
appropriate time period within which to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

 
